Title: To Thomas Jefferson from Robert Patterson, 3 March 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philada. March 3d. 1806—
                        
                        I beg leave to introduce to your notice Mr. Hassler, a Gentleman lately from Switzerland. He is a man of
                            science & education; and, as will appear from the inclosed paper, written by himself at my request, was a character of
                            considerable importance in his own country. It is his wish to obtain some employment from the United States, which would
                            require the practice of surveying or astronomy. He would willingly engage in an exploring expedition, such as those you
                            have already set on foot; for which, I have no doubt, he would be found well qualified.
                        In his education he paid particular attention to the study of astronomy, and statistical surveying; & from
                            the enclosed paper you will see, that he is well versed in the practice. He is a man of a sound, hardy constitution, about
                            35 years of age, & of the most amiable conciliating manners. Besides his knowledge of the Latin languages, he speaks the
                            German, French, Italian & English. To his acquaintance with Mathematics in general which, as far as I am capable of
                            judging from a short though not slight acquaintance, is very extensive, he adds a good knowledge of chemistry, mineralogy,
                            and all the other branches of natural philosophy. In short, Sir, I believe his services may be rendered useful to this his
                            adopted country—He possesses a very valuable library, and a set of surveying & astronomical instruments, scarce inferior
                            to any I ever saw
                        I shall only add, that the cause for which he struggled in his native country, and the reasons of his seeking
                            an asilum here, will not, Sir, I am sure, detract from his merit in your estimation. 
                  I have the honour to be, with
                            sentiments of the greatest esteem,—Your most obedient servt.
                        
                            R Patterson
                     
                        
                        
                            P.S. I forgot to mention, that Mr. Hassler is at present settled with his family (a wife & three
                                children with a few domestics) on a small farm near the banks of the Schuylkill, and that he purposes very shortly to
                                pay a visit to the seat of government.—
                        
                     Enclosure
                                                
                            
                                Philadelphia 27th. Febr: 1806
                            
                             After my first education in public and private schools at Aarau, my native town, I went in my 16th Year
                                1782 as a Voluntary in an office of the government of Berne, appointed for all Kind of surveyings and the care of the
                                archives of the state, in which businesses I worked; following at the same time the lessons of the College, then newly
                                established under the name of political institute, and the private instructions of Mr Tralles Professor of
                                Mathematics, (now member of the Academy of Berlin) aplying chiefly to practical geometry & Astronomy.   As a practical
                                exercise of these instructions Mr. Tralles & I undertook in 1791, (on my expenses) the trigonometrical mesurements
                                for a map of the country, and mesured a base of 7 ¾ Miles length and some triangles, with proper means and
                                instruments, till the season interrupted the further prosecution.
                             The Governement of Berne, seeing the various advantages of this Work, undertook to follow it, and
                                appointed proper funds for the instruments; which were comitted to Mr Ramsden in London.
                             In 1792. I went to the university of Göttinguen, (staying a short time in my passage at the Observatory
                                of Mr: de Zach at Seeberg) where I continued my studies in mathematics and natural Philosophy, under Kastner and
                                Lichtenberg; (with whom I was particularly acquainted); Obliged nevertheless by the wishes of my father, to give some
                                time to the study of Diplomatics under Gatterer.
                      In 1796. I went to Paris applying half a Year chiefly to Mineralogy & Chymistry under Haüy, Vauquelin,
                                Fourcroy &c. (being already acquainted by a former Voyage there with La Lande & Borda.) 
                             In 1797. a large Theodolite of Ramsden beeing arrived at Berne Mr: Tralles & I endeavoured to
                                prosecute now for the Government the Geographical Operations begun in 1791. but were soon stoped again by the
                                Revolution of Switzerland early in 1798. which event changed at the same time my position by annulating a post of my
                                father the succession of which was secured to me since my 16th year.
                             Though the ministery of Finances of the helvetic Republic, desireous of an accurate mape of the country
                                gived me on a new the comission to follow the Work and I worked at it a short time in 2 Seasons the perpetual changes
                                & finally extinction of the unitary Government put an end to this Work for which I could neither get my advances
                                repayed nor my Labour. On my leaving the Country I left the unfinished Work to one of my friends to be sold for a
                                trifle to the new Government.
                             Though I took no trouble to get any public office I was early in 1798. elected to the Court of appeal of
                                the Canton of Argovia for the direction of Criminal affairs, (accusateur public) from which place I was called in
                                1799. by the Central Government to the same functions at the Supreme Court of the helvetic Republic after the
                                extinction of which in 1803. I went at home where I was elected by the representatives of Canton a member supleant of
                                the Court of Appeals, and by my fellow-Citizens a member of the Consel of the town, in which I was trusted with the
                                chief Direction of public buildings and Archives.
                             But foreseeing the constant oscillations in the state of the Country involving always my position
                                according to past experiences (intrigues and ambition, which are wanted in such Circumstances, beeing out of my
                                Caracter) I took with some of my friends the resolution to come over to America in search of more solidity in a
                                peaceable Country.
                             Though I shall be one of the Directors of a Society of my countrymens intending to come over in this
                                Country my presence beeing not always nor absolutely wanted, I could and wished to be employed in some business, where
                                practical Geometry & Astronomy would be the requisites, by preferance.
                            
                                F: R: Hassler
                        
                            
                        
                    
               